DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 4 of the specification as originally filed on October 13, 2020 recites: “From the bending program, which may be stipulated in the form of the aforementioned PRB data…” However, “PRB data” is not previously recited and it is unknown what “PRB data” it is referring to.
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, line 15, insert “a” before “motor”
Claim 4, line 5, insert “a” before “motor”
Claim 9, line 17, insert “a” before “motor”
Claim 12, line 3, insert “a” before “motor”
In claim 15 the word “receiving” is misspelled
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 9 both recite: “a programming system for creating a bending program” – however, there is no corresponding structure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 both recite: “a programming system for creating a bending program on basis of the multiple-bend geometry.” The specification as originally filed does not provide adequate disclosure of how the “programming system” is able to create a bending program in order for one of ordinary skill in the art to make and use the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-5 recites: “wherein the position and status of the bending head are described according to bending machine axes” – it is unclear what the metes and bounds of “are described” encompasses – where and/or how are they “described”?
With regards to claim 1, there is insufficient antecedent basis “the tool center”
Claim 1 recites: “a programming system for creating a bending program” it is unclear what the metes and bounds of “for creating” encompasses - is it a system that does programming or does the system have a program?
Claim 1 also recites: “ wherein the bending program defines a sequence of working(s)” it is unclear what “a sequence of working(s)” is – what are the metes and bounds?
In claims 1 and 9, the limitation “programming system for creating a bending program” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 4, last line recites: “the two robots” – it is unclear if this includes “a robot” from claim 1 and “at least one second robot” from claim 4 or if “the two robots” are in addition to “a robot” from claim 1 and “at least one second robot” from claim 4.
Claims 8 recites “means of appropriate alignment” – this is considered a relative term as it is not clear what the metes and bounds of the term “appropriate alignment” is because the specification lacks some standard for measuring the degrees intended. See MPEP 2173.05(b).
Claim 9 recites: “using bending machine axes to describe position and status of the bending” - it is unclear what the metes and bounds of “ to describe” encompasses.
Claim 9 also recites: “operating the robot control unit in a slave mode, in which the robot control unit receives control commands and adjusts…” – it is unclear from where the “control commands” are generated or coming from.
With regards to claim 12, there is insufficient antecedent basis “the step of providing (at least one second robot)”  Also, the claim recites: “the two robots” – it is unclear if this includes “a robot” from claim 9 and “at least one second robot” from claim 4 or if “the two robots” are in addition to “a robot” from claim 9 and “at least one second robot” from claim 12.
The subject matter of claims 13-15 are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with "repositioning" or "inserting" or some other -ing ending word that provides the active step.
Claim 16 recites: “wherein the robot orients the workpiece for the sequence of workings each generating a bend and sets the spacings and the bending planes of the bends by means of appropriate alignment of the gripping tool.” The subject matter of claim 16 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision.
Also, this limitation “orients the workpiece for the sequence of workings each generating a bend”  - there appears to be a word(s) missing – what does “each” refer to? “each” what generates a bend?
The term “appropriate alignment” is considered a relative term as it is not clear what the metes and bounds of the term “appropriate alignment” is because the specification lacks some standard for measuring the degrees intended. See MPEP 2173.05(b).
Examiner notes that no art has been applied to claims 3 and 11 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 112 rejections above for details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama (US 2016/0257002), as best understood. 
With regards to claims 1 and 9, Takayama discloses a bending apparatus and method, comprising: 
a bending machine (16)  comprising a bending head (34, 36) for bending a workpiece, wherein position and status of the bending head are described according to bending machine axes, as seen in at least Figure 1; 
a bending machine control device (20) including a bending machine processor (42) controlling operation of the bending machine,  wherein the bending machine control device comprises a programming system for creating a bending program on basis of the multiple-bend geometry, wherein the bending program defines a sequence of working each penetrating a bend with the bends being located in specified spacings from each other and each bend being located in a particular bending plane [at least paragraph 0039 and 0041]: 
a robot (14) comprising: 
a multi-articulated arm (22) comprising an arm end  and several robot arm axes (as seen in at least Figure 1) which are individually adjustable by a motor (paragraph 0038) regarding rotation angles of the robot arm axes: a gripping tool end (24) adapted mounted to the arm end and, thus moved by the arm, and adapted to grip and hold the rod-shaped or tabular workpiece, the gripping tool having a tool center referenced to the workpiece that is held by the gripping tool [as seen in at least Figure 1 and paragraph 0035], and 
a robot control unit (18) adapted to control the arm regarding the rotational angles of the robot arm axes [at least paragraph 0041], 

wherein during the working process, the robot control unit (18) runs in a slave mode, in which the robot control unit (18) receives control commands and adjusts the rotational angles of the robot arm axes according to the control commands, and wherein the bending machine processor is adapted to indirectly control the robot (14) during the working process by providing the generated target values and for the robot arm axes as the control commands to the robot control unit (18) running in the slave mode [at least paragraphs 0042-0044], such that the gripping tool (24) stabilizes the workpiece during the sequence of workings producing the multiple-bend geometry [at least in paragraphs 0035, 0036].
The following recitation is considered to be intended use: “for bending a rod-shaped or tubular workpiece into a multiple-bend geometry in a working process.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
With regards to claims 2 and 10, Takayama discloses wherein in the slave mode the robot control unit feeds-back actual values of robot arm axes and of the gripping tool to the bending machine control device [at least paragraph 0050].

With regards to claims 6 and 14, Takayama discloses wherein the robot (14) inserts the workpiece into the bending head (34, 36) prior to the working process and  removes it from the bending head after the working process is finished [paragraph 0044].
With regards to claim 7 and 15, Takayama discloses wherein the robot control unit (18) comprises an independent mode of operation, in which the robot control unit (18) controls the multi-articulated arm without receiving control commands [at least paragraph 0050].
With regards to claims 8 and 16, Takayama discloses wherein the robot (14) orients the workpiece for the sequence of workings each generating a bend and sets the spacings and the bending planes of the bends by means of appropriate alignment of the gripping tool (24) [paragraph 0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama.
Takayama discloses the invention substantially as claimed, as described above, except for wherein a rod-shaped or tubular shaped workpiece is utilized in the bending method. It is noted that Takayama discloses an apparatus that explicitly shows a sheet metal workpiece or plate-shaped workpiece being bent, but it is also noted that the apparatus of Takayama would be capable of bending a rod-shaped or tubular shaped workpiece [paragraph 0037]. Furthermore, it is considered to be well-known that a rod/tubular shaped or flat-shaped workpiece can be bent in bending machines with robots. It would have been obvious for one of ordinary skill in the art SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama.
Takayama discloses the invention substantially as claimed except for a second robot with its arm, motor and  gripping tool. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Takayama’s system with a second robot and its accompanying parts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: US Patent 5,287,433 and US 2009/0177306 both show bending device with robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725